08/12/2020



                                                                                           Case Number: DA 20-0373




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                       DA 20-0373

IN RE THE MARRIAGE OF:

PAUL S. PARISER,

            Petitioner and Appellee,

      and

JUDITH SHRIAR,

          Respondent and Appellant.                                     ORDER OF MEDIATOR
_____________________________________________                                APPOINTMENT

JUDITH SHRIAR,

            Counter Plaintiff and Appellant,

      v.

PAUL S. PARISER,

            Counter Defendant and Appellee.

        This appeal being subject to M.R.App.P. 7, and the parties having failed to jointly
and timely select a mediator under M.R.App.P., 7(4),(c),
        IT IS ORDERED THAT Antonia Prudich Marra, P.O. Box 1525, Great Falls,
MT 59403, (406)268-1000, amarra@marralawfirm.com, whose name appears next on
the list of attorneys desiring appointment as mediators for Money Judgments appeals
which is maintained pursuant to M.R.App.P., 7(4)(e), is hereby appointed to conduct the
mediation process required by M.R.App.P., 7(5), and
        IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.,
7(5)(d) shall run from the date of this order of appointment.
        A true copy of this order is being mailed to counsel of record for the parties, or to
the parties individually if not represented by counsel, on the date hereof.
     DATED this August 12, 2020.




                                      Bowen Greenwood, Clerk of the Supreme Court

c:   Paul S. Pariser, 2625 Michener Road, Big Sky, MT 59730 and
             P.O. Box F, Oakville, WA 98568
     David L. Charles, 2722 3rd Avenue N., Ste. 400, Billings, MT 59101,
             (406)545-5277, dlcharles@belinmccormick.com
     Antonia Prudich Marra, see address above